902 F.2d 322
LEAGUE OF UNITED LATIN AMERICAN CITIZENS, COUNCIL NO. 4434,Plaintiffs-Appellees,andJesse Oliver, et al., Intervening Plaintiffs-Appellees,v.William P. CLEMENTS, etc., et al., Defendants,Jim Mattox, et al., Defendants-Appellants,v.Judge F. Harold ENTZ, etc., Judge Sharolyn Wood, Etc., andGeorge S. Bayoud, Jr., etc., Defendants-Appellants,andTom Rickhoff, Susan D. Reed, John J. Specia, Jr., Sid L.Harle, Sharon Macrae and Michael P. Pedan, BexarCounty, Texas State District Judges, Appellants.
No. 90-8014.
United States Court of Appeals,Fifth Circuit.
May 16, 1990.

Ken Oden, Travis County Atty., David R. Richards, Sp. Counsel, Austin, Tex., and Mark H. Dettman, Midland, Tex., for Dist. Judges of Travis County.
Rolando L. Rios and Susan Finkelstein, San Antonio, Tex., for League of United Latin American Citizens and Christina Moreno.
Walter L. Irvin, Dallas, Tex., for amici Brashear, et al. on behalf of appellees.
William L. Garrett, Garrett, Thompson & Chang, Dallas, Tex., for LULAC.
Gabriell K. McDonald, Matthews & Branscomb, Austin, Tex., for Legislative Black Caucus and Houston Lawyers Assoc.
Renea Hicks, Sp. Asst. Atty. Gen., Javier Guajardo, Asst. Atty. Gen., and Jim Mattox, Atty. Gen., Austin, Tex., for Mattox, et al. and Bayoud (in his official capacity only).
Sherrilyn A. Ifill, N.A.A.C.P. Legal Defense and Ed. Fund, Inc., New York City, for Houston Lawyers Assoc.
Edward B. Cloutman, III, Mullinax, Wells, Baab & Cloutman and E. Brice Cunningham, Dallas, Tex., for Jesse Oliver, et al., (Dallas County plaintiff/interventors).
Robert H. Mow, Jr., Bobby M. Rubarts, David C. Godbey, Jr., Hughes & Luce and Sidney Powell, Strausburger & Price, Dallas, Tex., for Entz.
J. Eugene Clements and Evelyn V. Keyes, Porter & Clements, Houston, Tex., for Wood.
John L. Hill, Jr. and Andy Taylor, Liddell, Sapp, Zivley, Hill & Laboon, Houston, Tex., for Bayoud.
Seagal V. Wheatley, Donald R. Philbin, Jr., Oppenheimer, Rosenberg, Kelleher & Wheatley, Gerald H. Goldstein, Goldstein, Goldstein & Hilley, Joel H. Pullen, Kaufman, Becker, Pullen & Reibach, San Antonio, Tex., for Rickhoff, et al.
R. James George, Jr., Graves, Dougherty, Hearon & Moody, John M. Harmon, Margaret H. Taylor, Austin, Tex., for Chapman, Stovall, Schraub, Cornyn, Hester, Paxson, Kirk & Walker.
Michael E. Tigar, Austin, Tex. and Royal B. Lea, III, San Antonio, Tex., for Bexar County, etc., et al.
Michael Ramsey, Ramsey & Tyson, Houston, Tex., for amicus 27 Incumbent Judges of Harris County on behalf of appellant Wood.
Daniel M. Ogden, Washington Legal Foundation, Paul Strohl, Washington, D.C., for amicus curiae, Washington Legal Foundation, in support of defendant-intervenor Dallas County Judge F. Harold Entz.
Thomas F. Rugg, Chief, County Dist. Attorney's Office, Beaumont, Tex., for amicus curiae, Jefferson County Dist. Judges (except Floyd, etc.)
Appeals from the United States District Court for the Western District of Texas, Lucius Desha Bunton, III, Chief Judge.Prior Report:  902 F.2d 293.)
Before CLARK, Chief Judge, GEE, REAVLEY, POLITZ, KING, JOHNSON, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A majority of the judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc on Tuesday, June 19, 1990 in New Orleans, Louisiana.  The parties and the United States as amicus may file simultaneous supplemental briefs within 20 days from the date of this order.



*
 Judges Williams and Garwood are recused, and therefore did not participate in this decision